            Case 3:17-cr-00062-LRH-CBC Document 38 Filed 05/29/19 Page 1 of 2



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13644
 3   RANDOLPH J. ST. CLAIR
     Assistant United States Attorney
 4   United States Attorney’s Office
     400 South Virginia Street, Suite 900
 5   Reno, Nevada 89501
     775-784-5438
 6   Randy.StClair@usdoj.gov

 7   Representing the United States of America

 8
                               UNITED STATES DISTRICT COURT
 9                                  DISTRICT OF NEVADA

10
     United States of America,                        3:17-CR-00062-LRH-CBC
11
                            Plaintiff,                Stipulation to Extend Time to File
12                                                    Response to Defendant’s Motion to
            v.                                        Suppress, Supplement to Motion to
13                                                    Suppress and Second Motion to
     Peter James Cariani,                             Suppress [ECF’s #30, 35 & 36]
14
                            Defendant.                  AND ORDER THEREON
15

16

17          IT IS HEREBY STIPULATED AND AGREED by and through NICHOLAS A.

18   TRUTANICH, United States Attorney for the District of Nevada, RANDOLPH J. ST.

19   CLAIR, Assistant United States Attorney, counsel for the United States of America, and

20   CHRIS FREY, Assistant Federal Public Defender, counsel for Defendant PETER JAMES

21   CARIANI, to extend the time in which the Government’s Response to the Defendant’s

22   Motion to Suppress [ECF #30], Supplement to Motion to Suppress [ECF #35] and Second

23   Motion to Suppress [ECF #36] is due from May 31, 2019 and June 1, 2019, respectively, to

24   June 5, 2019. Defendant’s Reply to the Government’s Response would then be due on June


                                                 1
           Case 3:17-cr-00062-LRH-CBC Document 38 Filed 05/29/19 Page 2 of 2



 1   20, 2019 as defense counsel will be in trial the week of June 3rd and will be preparing pretrial

 2   motions in another case the week of June 10th. This is the seventh request for an extension.

 3   Trial is currently set for August 13, 2019, and calendar call is set for August 1, 2019.

 4          The counsel for the Government is on a business assignment to St. Louis that cannot

 5   be rescheduled, hence the continuance is necessary for the exercise of due diligence, in the

 6   interests of justice, and not for any purpose of delay.

 7

 8   DATED: May 29, 2019.

 9          NICHAOLAS A. TRUTANICH                       RENE L. VALLADARES
            United States Attorney                       Federal Public Defender
10
            /s/ Randolph J. St. Clair                    /s/ Chris Frey
11          RANDOLPH J. ST. CLAIR                        CHRIS FREY
            Assistant United States Attorney             Assistant Federal Public Defender
12                                                       Counsel for Defendant

13

14          IT IS SO ORDERED.

15

16          DATED: May _____, 2019.
                       30, 2019.
                                                         HON. LARRY R. HICKS
17                                                       UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24


                                                     2
